              Case 4:19-cv-00655-BSM Document 6 Filed 11/27/19 Page 1 of 1
                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                     CENRAL DIVISION

JANICE HARGROVE WARREN,                                                              PLAINTIFF

v.                               CASE NO. 4:19-CV-00655 BSM

CHARLES MCNULTY, et al                                                            DEFENDANTS

                                   INITIAL SCHEDULING ORDER

An appearance entered by defendant(s) in this case on November 12, 2019.

IT IS HEREBY ORDERED that the following deadlines and proposals are in effect:

        1. RULE 26(f) CONFERENCE DEADLINE:                      February 4, 2020

The parties are jointly responsible for holding their Rule 26(f) conference on or before the date specified.

        2. RULE 26(f) REPORT DUE DATE:                          February 18, 2020

Consult FRCP 26(f) and Local Rule 26.1 for information to be included in the Rule 26(f) Report. The
Report should be filed with the Clerk of the Court.

        3. PROPOSED TRIAL DATE:                                 November 16, 2020

The case will be scheduled for JURY TRIAL before Judge Brian S. Miller commencing at 9:30 a.m.
sometime during the week as set forth above in Richard Sheppard Arnold United States Courthouse,
Courtroom #2D, 600 West Capitol, Little Rock, Arkansas 72201. Counsel are directed to state in the Rule
26(f) Report whether they agree to a six (6) member jury. If the parties do not agree, the case will be tried
to a twelve (12) member jury.

        4. RULE 16(b) CONFERENCE:                               Will be scheduled, if necessary.

A telephone conference will be scheduled within one week of the filing of the Rule 26(f) Report, if
necessary as determined by the Court, to resolve any conflicts among the parties with the proposed trial
date and deadlines, mandatory disclosures, etc. If the parties can agree on all issues in the Rule 26(f)
Report and the trial date proposed by the Court, then the telephone conference will be unnecessary.

DATED: Wednesday, November 27, 2019

                                                      AT THE DIRECTION OF THE COURT
                                                      JAMES W. McCORMACK, CLERK

                                                              By: Raeanne Gardner________
                                                                  Deputy Clerk
                                                                  501.604.5404
